Title: To James Madison from Samuel Cabot, 1 May 1802
From: Cabot, Samuel
To: Madison, James


SirBoston 1 May 1802.
I have the honor to acknowledge the recet of your letter dated the 24th ulto. authorising my return to London for the purpose of executing the duty of an assessor, under the 7th art: of the British treaty. In obedience to your instructions I shall immediately repair to England, for which place I have already engaged my passage in a Vessel that is intended to sail from hence by the 15th instant. Altho’ the proposed yearly salary of 1500 dollars is barely sufficient to defray the current expences incident to a residence in London, yet desirous of rendering myself useful & being influenc’d by the personal solicitations of our Commrs. & many of the claimants who have urged my return, I have concluded to re-engage in this business; not however without the hope that my Stipend may (by the liberality of the President of the United States) be eventually augmented to the sum formerly granted me; & which it is conceived was but an adequate one. In making my pecuniary arrangements for the support of my family during my absence, I have calculated on the early payment of my accot. now with the Secretary of the Treasury. The recet. of this money here, prior to my embarkation, together with any advances which the government may deem it expedient to make me towards my present undertaking, will be peculiarly acceptable at the present juncture. It is presum’d that my Salary, as it falls due will be, as heretofore, discharged by our minister resident in England. Any farther instructions or commands from your Department that may be seasonably transmitted me, will be duly attended to, by sir, your most obedient & very hum. servant
Sam Cabot
 

   
   RC (DNA: RG 76, British Spoliations, 1794–1824, Unsorted Papers). Docketed by Brent.


